DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chida (US 2019/0392786).

Regarding claim 1, Chida discloses a stretchable display device (Figs. 1D1-2, 17-18 and paragraphs 0099-0111 and 0192-0205), comprising:

a plurality of pixel substrates (80, Fig. 1D1, 250, Figs. 17-18) disposed in the display area;
a plurality of outer substrates (90, Fig. 1D1, 271, Figs. 17-18) disposed in the non-display area;
a plurality of pixels disposed on the plurality of pixel substrates (paragraphs 0100-102 and 0175); and
a plurality of gate drivers disposed on the plurality of outer substrates and outputting gate voltages to the plurality of pixels (paragraphs 0102, 0195-0199).

Regarding claim 2, Chida further discloses a gate power supply circuitry disposed on the plurality of outer substrates and supplying a gate clock voltage and a gate driving voltage to the plurality of gate drivers (paragraphs 0092-0102).

Regarding claim 3, Chida further discloses wherein the gate power supply circuitry is implemented in a plate shape (Figs. 1 and 17-18).

Regarding claim 4, Chida further discloses a plurality of gate power connection lines disposed between the plurality of outer substrates and electrically connected to the gate power supply circuitry 0089-0102).



Regarding claim 6, Chida further discloses a connection substrate disposed under the plurality of gate power connection lines (paragraphs 0193-0205).

Regarding claim 7, Chida further discloses wherein the plurality of gate drivers and the gate power supply circuity overlap with each other (paragraph 0201).

Regarding claim 8, Chida further discloses a pixel power supply circuit disposed on the plurality of outer substrates and supplying a pixel driving voltage to each of the plurality of pixels (paragraphs 0193-0205).

Regarding claim 9, Chida further discloses wherein the pixel power supply circuitry is implemented in a plate shape (Figs. 17-18).

Regarding claim 10, Chida further discloses a plurality of pixel power connection lines disposed between the plurality of outer substrates and electrically connected to the pixel power supply circuitry (Figs. 17-18 and paragraphs 0193-0205).

Regarding claim 11, Chida further discloses wherein the plurality of pixel power connection lines includes a curved shape (Fig. 18B1, 2).

Regarding claim 12, Chida further discloses a connection substrate disposed under the plurality of pixel power connection lines (paragraphs 0193-0205).

Regarding claim 13, Chida further discloses wherein:
the pixel power supply circuitry includes a first sub-pixel power supply circuitry and a second sub-pixel power supply circuitry adjacent to the first sub-pixel power supply circuitry,
the first sub-pixel power supply circuitry is electrically connected to a pixel connection line through a contact portion formed on a layer different from the pixel power supply circuitry,
the contact portion overlaps with the pixel power supply circuitry and is implemented in a plate shape (paragraphs 0101-0102, 0195-0199)
.

Regarding claim 14, Chida further discloses wherein a width of the contact portion is greater than a sum of a width of the first sub-pixel power supply circuitry and a width of the second sub-pixel power supply circuitry (paragraphs 0101-0102, 0195-0199)

Regarding claim 15, Chida further discloses wherein the plurality of gate drivers are electrically connected to each other by one or more gate output lines (paragraphs 0102, 0195-0199).

Regarding claim 16, Chida further discloses a connection substrate disposed between the plurality of gate drivers, the connection substrate having a curved shape (272, Figs. 18B1,2 and paragraphs 0196-0203).


Regarding claim 17, Chida discloses a display device (paragraphs 0368-0374), comprising:
a stretchable substrate on which a display area displaying an image and a non- display area adjacent to the display area are defined (Fig. 30paragraph 0371);
a plurality of first rigid substrates disposed in the display area (260, Figs. 17-18);
a plurality of second rigid substrates disposed in the non-display area (270, Figs. 17-18);
a plurality of pixels disposed on the plurality of first rigid substrates (paragraphs 0100-102 and 0175);
a plurality of gate drivers disposed on the plurality of second rigid substrates and including a plurality of transistors (paragraphs 0102, 0195-0199); and
a plurality of power supply circuitries disposed on the plurality of second rigid substrates and connected to the plurality of gate drivers and the plurality of pixels (paragraphs 0193-0205).

Regarding claim 18, Chida further discloses wherein each of the second rigid substrates extends in a direction, and


Regarding claim 19, Chida further discloses. The display device of claim 18, wherein the plurality of gate drivers are disposed more adjacent to the display area than the plurality of power supply circuitries (Figs. 17-18).

Regarding claim 20, Chida further discloses wherein the plurality of power supply circuitries include,
a gate power supply circuitry applying a gate clock voltage and a gate driving voltage to the gate drivers; and
a pixel power supply circuitry applying a pixel driving voltage to each of the plurality of pixels (paragraphs 0102, 0195-0199).

Regarding claim 21, Chida further discloses wherein the gate power supply circuitry is disposed more adjacent to the gate drivers than the pixel power supply circuitry (Figs. 17-18 and paragraphs 0102, 0195-0199).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/26/22